Mr. Justice Smith:
I cannot agree with my colleagues in the disposition made of this case, because I am of opinion that the question of the sufficiency of the evidence to justify a judgment for the defendant should be examined and determined. I think a specification of error to the effect that the court erred in rendering judgment ought to raise the question, in the absence of special findings, of the sufficiency of the evidence to justify the entry of judgment for the defendant. Of course, if there are special findings, a direct attack must be made upon them. In this case the defendant, not having tendered special findings, waived his right to restrict the inquiry in this regard.